Citation Nr: 0204180	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  99-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for pilonidal disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The Board notes that this 
appeal was previously before it, and that the case was sent 
for additional development in February 2002.  The Board is 
satisfied that the requested development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claim.

2.  The veteran's inactive pilonidal sinus, noted upon his 
entry into service, was a preexisting condition.

3.  The veteran's preexisting pilonidal disease did not 
worsen in service beyond the natural progression of the 
disease.


CONCLUSION OF LAW

Pilonidal disease was not aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (VCAA) became effective.  Pub. L. No. 106-475, 114 Stat. 
2096  (Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).  This law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Board finds that 
although the VCAA was enacted during the pendency of this 
appeal, there is no prejudice to the veteran in proceeding, 
as its requirements have already been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice).  The Board observes that the veteran was provided 
adequate notice as to the evidence necessary to substantiate 
his claim, as well as the applicable laws and regulations, as 
indicated in a February 1999 rating decision, the May 1999 
statement of the case and in a September 1999 supplemental 
statement of the case.  The Board also finds that 
satisfactory efforts were made to ensure that all relevant 
evidence was associated with the claims file.  The Board 
notes that the claims file contains all relevant medical 
records, including service medical records, private treatment 
records and VA medical records.  The Board also observes that 
the veteran was provided with a VA examination in November 
1998, and that two Veterans Health Administration (VHA) 
physicians also reviewed the claims file and rendered an 
opinion in March 2002.  In addition, the veteran was offered 
the opportunity for a hearing, which he declined in a 
September 2001 statement.  There is no indication in the 
claims file that there are additional relevant records that 
have not yet been obtained for this matter.  As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed and that no further development is 
required to comply with the duty to assist the veteran in 
obtaining the evidence pertinent to his claims.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors, but basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2001).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).
For a preexisting injury or disease to have been aggravated 
by active military, naval or air service, there must be an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Where the veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2001).  A temporary worsening of symptoms, however, 
rather than a deterioration of the condition itself, cannot 
be considered to be aggravation of a preexisting injury or 
disease and is not a basis for invoking the presumption.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The veteran's January 1968 entrance examination report noted 
an inactive pilonidal sinus, and the veteran listed a past 
problem with boils on his report of medical history.  
September and October 1968 service medical records relate 
treatment for a pilonidal cyst, including excision.  A 
January 1969 surgical clinic record noted a pilonidal cyst 
not responding to conservative treatment.  A March 1969 
report indicated that surgery was performed to excise the 
cyst and sinus tract.  An April 1969 record noted surgery for 
the incision and drainage of a perirectal abscess.  A May 
1969 treatment record again documented the pilonidal cyst.  A 
June 1969 record noted recurrence of the April 1969 
perirectal abscess, as well as the presence of many boils on 
the veteran's buttocks.  A July 1969 record reported a second 
surgical excision of the abscess, noted as 96 percent healed 
by the end of the month.  The veteran's October 1969 
separation examination listed normal findings for the anus, 
rectum and skin, while the medical history report noted the 
three operations during service.  In January 1970, the 
veteran signed a statement indicating that there had been no 
change in his medical condition since his separation 
examination.

The veteran received private medical treatment from J.W., 
M.D., in March and April 1988.  In these records, Dr. W 
stated that the veteran presented with a history of six to 
nine months of multiple fistula draining in the perirectal 
area, causing irritation and discomfort.  He diagnosed severe 
hidradenitis suppurativa with multiple perirectal fistulae 
and extensive fistula-in-ano, with residual pilonidal 
disease, and performed surgery (excision and skin grafting) 
to alleviate the conditions in March 1988. 

VA medical center (VAMC) records dated from August 1998 to 
April 1999 document treatment of the veteran for recurrent 
hidradenitis of the perineum and bilateral inner thighs, 
requiring surgery (excision and skin grafting) in August 
1998.   

The veteran underwent a VA examination for skin diseases in 
November 1998.  The examiner noted the veteran's service 
medical history and subsequent 1988 private treatment, and 
indicated that in the last few years, the veteran had again 
experienced problems involving increasing pain, drainage and 
pus from his perirectal, medial thigh and posterior scrotal 
area.  The examiner conducted a physical examination, and 
commented that it was his impression that the veteran had had 
severe perirectal complications ongoing from 1968 until the 
present, with periods of up to 10 years without symptoms.  
The examiner elaborated that all of the problems stemmed from 
problems with a pilonidal cyst, stating that it required 
three operations in 1969 to drain it, as well as operations 
in 1988 and August 1998 involving excision and split-
thickness grafting.     

Previously, the Board observed that the RO denied the 
veteran's request for service connection in February 1999 
because it considered the pilonidal cyst to be a congenital 
or developmental defect and therefore precluded the claim.  
See 38 C.F.R. § 3.303(c); but see VAOPGCPREC 82-90.  To 
obtain clarification on this point and to gather an opinion 
including whether the veteran's condition preexisted service, 
and if so, whether it was aggravated during service, the 
Board requested a VHA opinion.  The text of the March 2002 
opinion is presented in pertinent part below:

1.  Was the inactive pilonidal sinus 
noted upon the appellant's entry into 
service a "constitutional" or 
developmental defect?

According to the Statement of Accredited 
Representation In Appealed Case 9/28/99 
the opinion of the Department of Veterans 
Affairs was that the veteran's condition 
was a "congenital or developmental 
defect unrelated to military service."
It is now generally established that 
pilonidal disease is an acquired 
condition not a congenital or 
developmental condition.  However, since 
the pilonidal sinus was noted on the 
veteran's induction physical examination, 
it was a pre-existing condition when he 
entered military service.

2.  Was there an increase in severity of 
the inactive pilonidal sinus during 
service, and if so, did the increase in 
severity represent a chronic worsening of 
the disorder or represent the natural 
progress of the disorder?

3.  If there was an increase in the 
severity of the inactive pilonidal sinus 
during service that was beyond the 
natural progress of the disorder, what 
was the nature of the residual disability 
at the time of separation from service?

From 1/68 to 1/70 when the veteran was in 
military service, he had multiple 
problems or flare-ups and complications 
of his pilonidal sinus condition.  There 
is an associated high recurrence rate 
(40%) after primary treatment of 
pilonidal disease.  This is one reason 
there continues to be an ongoing debate 
in the medical literature and in practice 
on the appropriate management of the 
initial presentation of pilonidal 
disease.

In 1830 Herbert Mayo described this 
condition and in 1880 coined the term 
pilonidal (pilus meaning hair and nidal 
meaning nest).  The condition consists of 
hair-containing sinuses or abscess in the 
sacrococcygeal area.  It is due to local 
inflammation of hair follicle from 
foreign body reaction that leads to 
microabscess formation and sinus 
formation.  There is a male predominance 
in this condition and the average age of 
presentation is 21 years.  The condition 
waxes and wanes with exacerbations and 
acute flare-ups interspersed with 
asymptomatic periods.  As noted in this 
veteran, he was asymptomatic when he 
entered the service, had several flare-
ups and was again noted to have a normal 
examination upon his discharge.

Treatment approaches include local skin 
hygiene care measures that include 
maintenance shaving of the local hair, 
oral and topical antibiotics and various 
surgical operations.

Although a sedentary occupation and local 
trauma or irritation are thought to 
exacerbate a pre-existing condition, 
these factors are only seen in 30-40% of 
patients with the disease.

So, the increase in severity of the 
veteran's condition was not unusual and 
represented a common progression of the 
disorder.  I agree with the statement on 
2/99 that the "disorder was not 
aggravated during the service beyond the 
normal progress of the condition if 
existing before service."

4.  Is any currently diagnosed disorder, 
to include hidradenitis suppurative, 
causally or etiologically related to the 
symptomatology or diagnosed disorders 
shown in the service medical records?  If 
so, please specify.

The patient noted on his induction 
history examination that he had "no skin 
conditions" but he also noted a history 
of "boils."  During his time in the 
service it was noted on 6/69 that he had 
"furuncles on his buttocks" and 7/69 
that he had "axillary lesions."  His 
discharge physical examination and 
history again were significant for the 
comment that he had "no skin 
conditions" and "no boils."

The diagnosis of hidradenitis suppurativa 
was first made in 3/88 - some 18 years 
after his discharge.  Although in this 
condition ingrown hairs are also a 
predisposing factor, it is unrelated to 
pilonidal disease.  Pilonidal disease is 
an abnormality of hair follicles while 
hidradenitis is confined to areas of the 
body that contain apocrine glands.  Which 
become blocked and are unable to drain 
normally.  It appears there is incomplete 
gland development.  Excessive heat, 
perspiration and obesity seem to 
aggravate hidradenitis.

Since the veteran's hidradenitis became a 
problem many years after his military 
service, it seems conditions at the time 
of the presentation of the disease were 
more likely to have exacerbated his 
condition than conditions some 18 years 
prior.

So, in summary, the veteran had two 
unrelated conditions - pilonidal sinus 
and hidradenitis suppurative.  The 
pilonidal disease was present prior to 
his induction and his flare-ups were not 
aggravated during his time in the service 
beyond the normal progress of the 
condition.  Although there was some 
mention of furuncles and axillary lesions 
that were first noted during his time in 
the service, he noted on his induction 
exam he had a problem with boils.  This 
makes this skin condition also a pre-
existing condition and may not have been 
more than incidental boils and not 
hidradenitis.  Hidradenitis was not 
diagnosed until many years after his 
discharge and was more likely related to 
exacerbating factors in his life 
circumstances then and not some 
aggravation of the condition while he was 
in the service some 18 years earlier.

Via cover letter, another physician concurred with this March 
2002 VHA opinion.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim.

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, the Board finds the March 2002 
opinion of the VHA physicians to be probative, and adopts 
that opinion in this case.

The Board notes that the March 2002 VHA opinion is 
specifically tailored to the facts of this matter and 
presents a full analysis of the medical evidence.  Further, 
the VHA opinion is supported by two different physicians.  
The opinion indicates that the veteran's inactive pilonidal 
sinus, noted upon his entry into service, was the basis for a 
preexisting condition of pilonidal disease.  Although his 
condition clearly worsened during service, as supported by 
the service medical records, the VHA physicians also opined 
that this increase in disability was due to the natural 
progress of the disease.  In light of this conclusion, the 
Board finds that the veteran's preexisting condition was not 
aggravated during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Therefore, the Board holds that the veteran's claim 
cannot be service-connected under the law.  Because of its 
detail and focused discussion, its probative value outweighs 
the report of November 13, 1998.


ORDER

Entitlement to service connection for pilonidal disease is 
denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

